SULLIVAN, Justice,
specially concurring:
I concur in the result reached by the majority in this ease but would find that Claude Clark meets the requirements of a spiritual leader and that the Universal Life Church meets the requirements of a religious body in the eyes of the laws of this State.
My concern is with the language of the majority that Claude Clark is “enough of a spiritual leader” and that the Universal Life Church is “enough of a religious body.” The majority continues its new school of legal interpretation which I prefer to call the “horseshoes school” which began in this State with the landmark decision of Dye v. State, Ex Rel. Hale, 507 So.2d 382 (Miss.1987).
It is difficult enough for the bench and bar to anticipate and predict future rulings of this Court when we limit ourselves to simple statements of what the law does and does not allow. It is an impossible task when, by the use of “horseshoe jurisprudence,” we begin to apply our new “close enough to count” standard as to what is lawful and to what is not. Close counts in horseshoes and hand grenades.
I am “almost persuaded” that the Gartin Justice Building is on the verge of becoming the twentieth century’s Tower of Babble.
I concur in the result only.